Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2020 and 3/3/2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 10,243,654 in view of Kingsbury et al (US 2016/0043800) and Helmbrecht (US 2006/0038103).
The claims 11-19 of U.S. Patent No. 10,243,654 discloses a non-mechanical neamsteering device (a fine capturing mechanism unit), a coarse steering optics, beam splitter, a controller to switch between transmit mode and receive mode, optical sensor, optical focusing element. 

However, to use MEM-MMA to steer optical beams is known in the art. E.g., Kingsbury et al discloses a free-space optical communication system (Figures 2, 4 and 9 etc.), in which a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM-MMA) (217 in Figure 2, or 917 in Figure 9A etc.; [0040], “Fast beam steering can be performed using microelectro-mechanical systems ("MEMS," e.g., fast-steering mirrors, micro-mirror arrays, etc.)”) configured to steer a beam of encoded optical data over a field-of-view (FOV) (the FOV determined by the FSM); wherein the MEM-MMA comprises a plurality of individual mirror elements ([0040], fast-steering mirrors, micro-mirror arrays, etc.), each of the mirror elements controllable by the control circuitry (225/227) to steer the beam over the FOV (since it is a MEM-MMA, it is obvious to one skilled in the art that the each of the mirror elements controllable by the control circuitry to steer the beam over the FOV, [0045]).
In Figure 1 etc., Kingsbury et al does not expressly show the detail structure of the MEMS. However, as disclosed by Helmbrecht a MEM-MMA can comprise a plurality of individual mirror elements 380 in Figures 3A and 9 etc.), each of the mirror elements controllable by a control circuitry (240) to steer the beam over a FOV (“precisely controlling the tip, tilt and piston motion of that platform”, [0021] and [0063]-[0069] etc.), which forms an adaptive optics with MEMS deformable mirrors. And Helmbrecht also 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the MEM-MMA as taught by Kingsbury et al and Helmbrecht to the system of the claims 11-19 of U.S. Patent No. 10,243,654 so that a MEM-MMA can be used for beam directing/fine steering and compensating the aberrations/distortions introduced by motion of the atmosphere.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0114337) in view of Kingsbury et al (US 2016/0043800) and Helmbrecht (US 2006/0038103).
1). With regard to claim 1, Aoki discloses a satellite transceiver (Figures 1 and 11 etc.) configurable for inter-satellite communication and configurable for satellite to ground communication (the transceiver is for “a communication of inter artificial satellite in orbit around the earth, or a communication between an artificial satellite and an ground station”, [0003], [0008], [0010] and [0126] etc.), the satellite transceiver comprising: 

coarse steering optics (11 in Figures 1 and 11 etc.) configured to extend a field-of-regard (FOR) (Figures 5 and 12; the total area that can be captured/covered by the fine and coarse capturing mechanism units 11/12) of the fine capturing mechanism unit relative to the FOV for transmission of the beam of encoded optical data through an aperture (the aperture that sends/receives “optical beam”); and 
control circuitry (the capturing controller 31 in Figure 1, or scanning/capturing controller 61/63 in Figure 11) to generate signalling to control the coarse steering optics for transmission of the beam at a deflection angle through the aperture, 
the control circuitry to further to generate signalling to control the fine capturing mechanism unit to steer the beam over the FOV for fine steering of the beam within the aperture (Figures 2-5, 9, 10, 12 and 13).
But, Aoki does not expressly disclose that the fine capturing mechanism unit is a a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM-MMA), wherein the MEM-MMA comprises a plurality of individual mirror elements, each of the mirror elements controllable by the control circuitry to steer the beam over the FOV.
However, to use MEM-MMA to steer optical beams is known in the art. E.g., Kingsbury et al discloses a free-space optical communication system (Figures 2, 4 and 9 etc.), in which a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM-MMA) (217 in Figure 2, or 917 in Figure 9A etc.; [0040], “Fast beam steering can be 
In Figure 1 etc., Kingsbury et al does not expressly show the detail structure of the MEMS. However, as disclosed by Helmbrecht a MEM-MMA can comprise a plurality of individual mirror elements 380 in Figures 3A and 9 etc.), each of the mirror elements controllable by a control circuitry (240) to steer the beam over a FOV (“precisely controlling the tip, tilt and piston motion of that platform”, [0021] and [0063]-[0069] etc.), which forms an adaptive optics with MEMS deformable mirrors. And Helmbrecht also discloses that the system can be used to correct the aberrations/distortions introduced by motion of the atmosphere ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the MEM-MMA as taught by Kingsbury et al and Helmbrecht to the system/method of Aoki so that a MEM-MMA can be used for beam directing/fine steering and compensating the aberrations/distortions introduced by motion of the atmosphere.
2). With regard to claim 2, Aoki and Kingsbury et al and Helmbrecht disclose all of the subject matter as applied to claim 1 above. And the combination of Aoki and 
control a height of each of the mirror elements to adjust a phase front of the beam to compensate for atmospheric distortion (Aoki: [0011], [0198]-[0201]. Helmbrecht: [0008], [0020] and [0063] etc.) based on feedback (Aoki: feedback based on received/captured signals from the capturing sensor 32 and aberration compensation sensor 42. Kingsbury: [0044], “Such calibration can utilize the low-rate RF link to communicate the received power measurements on the ground back up to the satellite. Using this feedback, the satellite can adjust its pointing until peak power is received on the ground”; [0045], [0078]; Figure 2 etc., based on received signals, the HV Drive are controlled. Figure 2, the feedback loop, [0007]); and 
transmit the beam of encoded optical data through the aperture in a direction of a ground station receiver, the feedback received from the ground station receiver (the combination of Aoki and Kingsbury et al and Helmbrecht discloses that the system can be a satellite to ground communication, therefore, the received signals can be from the ground station receiver).
3). With regard to claim 3, Aoki and Kingsbury et al and Helmbrecht disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of Aoki and Kingsbury et al and Helmbrecht further discloses wherein for satellite-to-satellite communications, the control circuity is configured to: 
refrain from controlling the height of the mirror elements to compensate for atmospheric distortion (Kingsbury and Helmbrecht disclose that the tip, tilt etc. of the MEM-MMA mirrors can be precisely controlled, and Aoki and Helmbrecht discloses that 
transmit the beam of encoded optical data through the aperture in a direction of another satellite transceiver (the combination of Aoki and Kingsbury et al and Helmbrecht discloses that the system can be for satellite-to-satellite communications, therefore, the beam of encoded optical data through the aperture is transmitter to another satellite transceiver).
4). With regard to claim 4, Aoki and Kingsbury et al and Helmbrecht disclose all of the subject matter as applied to claims 1-3 above. And the combination of Aoki and Kingsbury et al and Helmbrecht further discloses wherein for each mirror element, the MEM-MMA comprises at least one piston and one or more mirror actuators (Helmbrecht: Figures 3-7 and 9 etc.), 
wherein the piston is controllable to change the height of an associated mirror element in response to signalling from the control circuitry (Helmbrecht: [0021], [0028], [0047], [0063] etc., “"Piston movement" is one of three types of movement used to describe actuation of a mirror segment, and describes translation normal to the plane of the DM aperture”), and 
wherein the one or more actuators are controllable to change a tilt and tip of an associated mirror element in response to signalling from the control circuitry (Helmbrecht: [0007], [0010], [0012], [0030], [0034], [0063], [0073]-[0078] etc., “"Tilt", the second type of movement, is movement about any first axis that is parallel to the plane of the DM aperture. "Tip", the third type of movement, is movement about any second axis (not parallel to the first axis) that is also parallel to the substrate”).

6). With regard to claim 20, Aoki discloses a method performed by a satellite transceiver (Figures 1 and 11 etc.) for inter-satellite communication and for satellite to ground communication (the transceiver is for “a communication of inter artificial satellite in orbit around the earth, or a communication between an artificial satellite and an ground station”, [0003], [0008], [0010] and [0126] etc.), the method comprising: 
steering a beam (“Optical Beam” shown in Figures 1, 7 and 11 etc.) of encoded optical data ([0108] etc.) over a field-of-view (FOV) (the FoV determined by the “directivity operation” of the fine capturing mechanism unit; refer Figures 3, 5 and 12) with a fine capturing mechanism unit (12); 
configuring coarse steering optics (11 in Figures 1 and 11 etc.) to extend a field-of-regard (FOR) (Figures 5 and 12; the total area that can be captured/covered by the fine and coarse capturing mechanism units 11/12) of the fine capturing mechanism unit relative to the FOV for transmission of the beam of encoded optical data through an aperture (the aperture that sends/receives “optical beam”); 
generating signalling (by capturing controller 31 in Figure 1, or scanning/capturing controller 61/63 in Figure 11) to control the coarse steering optics for transmission of the beam at a deflection angle through the aperture (Figures 2-5, 9, 10, 12 and 13); and 

But, Aoki does not expressly disclose that the fine capturing mechanism unit is a a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM-MMA), wherein the MEM-MMA comprises a plurality of individual mirror elements, each of the mirror elements controllable to steer the beam over the FOV.
However, to use MEM-MMA to steer optical beams is known in the art. E.g., Kingsbury et al discloses a free-space optical communication system (Figures 2, 4 and 9 etc.), in which a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM-MMA) (217 in Figure 2, or 917 in Figure 9A etc.; [0040], “Fast beam steering can be performed using microelectro-mechanical systems ("MEMS," e.g., fast-steering mirrors, micro-mirror arrays, etc.)”) configured to steer a beam of encoded optical data over a field-of-view (FOV) (the FOV determined by the FSM); wherein the MEM-MMA comprises a plurality of individual mirror elements ([0040], fast-steering mirrors, micro-mirror arrays, etc.), each of the mirror elements controllable by the control circuitry (225/227) to steer the beam over the FOV (since it is a MEM-MMA, it is obvious to one skilled in the art that the each of the mirror elements controllable by the control circuitry to steer the beam over the FOV, [0045]).
In Figure 1 etc., Kingsbury et al does not expressly show the detail structure of the MEMS. However, as disclosed by Helmbrecht a MEM-MMA can comprise a plurality of individual mirror elements 380 in Figures 3A and 9 etc.), each of the mirror elements 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the MEM-MMA as taught by Kingsbury et al and Helmbrecht to the system/method of Aoki so that a MEM-MMA can be used for beam directing/fine steering and compensating the aberrations/distortions introduced by motion of the atmosphere.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki and Kingsbury et al and Helmbrecht as applied to claims 1-5 above, and further in view of Maxik et al (US 2013/0271818). 
Aoki and Kingsbury et al and Helmbrecht disclose all of the subject matter as applied to claims 1-5 above. But, Aoki and Kingsbury et al and Helmbrecht do not expressly disclose wherein the mirror elements have a coating selected based on a range of wavelengths that comprise the beam.
However, Maxik et al discloses a MEMS having a plurality of mirror elements (Figures 3, 10 and 12 etc.) for redirect light beam, and the mirror elements have a coating selected based on a range of wavelengths that comprise the beam ([0002], [0014], [0067], [0071], [0076], [0095] and [0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki and Kingsbury et al and Helmbrecht and Maxik et al as applied to claims 1-6 above, and further in view of Kim et al (Kim et al: “Demonstration of large-angle nonmechanical laser beam steering based on LC polymer polarization grating”, Proc.. of SPIE Vol.8052 80520T, 13 May 2011).
1). With regard to claim 7, Aoki and Kingsbury et al and Helmbrecht disclose all of the subject matter as applied to claims 1-6 above. But, Aoki and Kingsbury et al and Helmbrecht do not expressly disclose wherein the beam of encoded optical data comprises a linear polarized beam, and wherein the satellite transceiver further comprises, a quarter wave plate configured to convert the linear polarized beam into a circularly polarized beam, and wherein the coarse steering optics comprise a stack of polarized gratings, each polarized grating within the stack comprising a non-mechanical electrically controllable half-wave plate and grating, wherein each polarized grating of the stack is configured to convert a circularly polarized beam of encoded optical data into either a left-handed polarization or a right-handed polarization for deflection by the stack, the coarse steering optics configured to deflect the beam at the deflection angle based on a handedness of the circular-polarization.

Regarding the stack of polarized gratings, Kim et al discloses a large-angle nonmechanical laser beam steering based on stack of polarized gratings (Figures 1, 4 and 10 etc.). As shown in Figure 1, a fine steering module and a coarse steering module are used to steer laser beam. The coarse steering module comprises stack of polarized gratings (Figures 4 and 6); as shown in Figures 10 and 6, the system comprise a quarter wave plate (Figure 10, QWP(45o)) configured to convert the linear polarized beam (the beam from the IR-Laser, “the laser is linearly polarized”) into a circularly polarized beam (Figure 10, page 9), and wherein the coarse steering optics comprise a stack of polarized gratings (the Beam Steerer, pages 9-10, and Figures 4 and 6 etc.; “Fig. 6 shows a design configuration of 5-stage supra-binary coarse steerer that can steer 80◦ with ∼ 2.6◦ steps. Here, we just consider horizontal steering assembly including five LCWP and LC polymer PGs” “beam steerer consisting of five steering stages (five LCWPs + five LC polymer PGs listed in Table 4).”), each polarized grating within the stack comprising a non-mechanical electrically controllable half-wave plate (Figures 4 and 6 etc., LCWP) and grating (Figures 4 and 6 etc.: PGs), wherein each polarized grating of the stack is configured to convert a circularly polarized beam of encoded optical data into either a left-handed polarization or a right-handed polarization for deflection by the stack (Figures 3, 4 and 6 etc.), the coarse steering optics configured to deflect the beam at the deflection angle based on a handedness of the 
Kim et al “provide(s) a compact, lightweight, and conformal means of efficiently steering laser beams over a large area”, and “precise beam pointing and tracking”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the nonmechanical beam steering mechanism as taught by Kim et al to the system/method of Aoki and Kingsbury et al and Helmbrecht and Maxik et al to so that a high efficiency, compact, lightweight, and conformal nonmechanical beam steering scheme can be used to steer the laser beam over a large angle.
2). With regard to claim 8, Aoki and Kingsbury et al and Helmbrecht and Maxik et al and Kim et al disclose all of the subject matter as applied to claims 1-7 above. And the combination of Aoki and Kingsbury et al and Helmbrecht and Maxik et al and Kim et al further discloses wherein the beam is a transmit beam, and wherein the satellite transceiver further comprises: 
a beam splitter (e.g., Aoki: splitter 14. Kingsbury: Beam splitter 912) configured to separate the transmit beam from a receive beam that is received though the aperture, the beam splitter to direct the transmit beam for direction through the coarse steering optics (Aoki: Figures 1, 7 and 11) and to direct the receive beam from the coarse steering optics through a focusing element (refer to the focusing lens shown in Figure 2 of Helmbrecht. In Figure 1, Aoki does not expressly show a focusing element for sensor 32, however, as shown in Figure 2 of Helmbrecht, lens is used to focus light beam, then it is obvious to one skilled in the art that a focus element can be used for the sensor 32 
3). With regard to claim 9, Aoki and Kingsbury et al and Helmbrecht and Maxik et al and Kim et al disclose all of the subject matter as applied to claims 1-8 above. And the combination of Aoki and Kingsbury et al and Helmbrecht and Maxik et al and Kim et al further discloses wherein the control circuitry is operatively coupled to at least the optical sensor and configured to estimate a trajectory of the satellite transceiver based at least in part on the receive beam (Aoki: the capturing controller 31 in Figure 1, or scanning/capturing controller 61/63 in Figure 11 are coupled to at least the optical sensor.  Kingsbury: Figures 2, 9 and 10 etc., the controller is coupled to the sensor 223 or 923a. And the trajectory of the satellite transceiver is estimated based at least in part on the receive beam) 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki and Kingsbury et al and Helmbrecht and Maxik et al and Kim et al as applied to claims 1-9 above, and further in view of Walther et al (US 2004/0081466).
Aoki and Kingsbury et al and Helmbrecht and Maxik et al and Kim et al disclose all of the subject matter as applied to claims 1-9 above. But, Aoki and Kingsbury et al and Helmbrecht and Maxik et al and Kim et al do not expressly disclose the satellite transceiver of claim 9 further comprising an optical source configured to generate the beam encoded optical data comprising multiple wavelengths, the satellite transceiver configured to transmit and receive multiple wavelengths of simultaneously.
.

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0114337) in view of Kingsbury et al (US 2016/0043800) and Helmbrecht (US 2006/0038103) and Inagaki et al (US 2015/0311981). 
1). With regard to claim 11, Aoki discloses a satellite transceiver (Figures 1 and 11 etc.) configurable for inter-satellite communication and configurable for satellite to ground communication (the transceiver is for “a communication of inter artificial satellite in orbit around the earth, or a communication between an artificial satellite and an ground station”, [0003], [0008], [0010] and [0126] etc.), the satellite transceiver comprising: 
an aperture (the aperture that sends/receives “optical beam”); 

coarse steering optics (11 in Figures 1 and 11 etc.) configured to extend a field-of-regard (FOR) of fine capturing mechanism beamsteering device relative to the FOV (Figures 5 and 12; the total area that can be captured/covered by the fine and coarse capturing mechanism units 11/12) of the fine capturing mechanism beamsteering device, 
wherein during a transmit mode of operation of the satellite transceiver (while signal transmission), the coarse steering optics are positioned to transmit the transmit beam of encoded optical data through the aperture in a direction of a location of another satellite transceiver (Figures 2-5, 9, 10 and 12 etc.; the coarse steering optics are controlled and positioned to transmit the transmit beam of encoded optical data through the aperture in a direction of a location of another satellite transceiver), the location of the another satellite transceiver (“a communication of inter artificial satellite in orbit around the earth, or a communication between an artificial satellite and an ground station”, [0003], [0008], [0010] and [0126] etc.) based on ephemeris information received at the satellite transceiver (the controller 31 or 61/63 obtains the ephemeris information via the capture sensor 32 etc.), and ; 
a beam splitter (e.g., splitter 14/16 as shown in Figures 1, 7 and 11 etc.) configured, during the transmit mode of operation of the satellite transceiver, to receive 
wherein during a receive mode of operation of the satellite transceiver (when receiving optical signals), the beam splitter is configured to receive a received beam of encoded optical data from the another satellite transceiver through the aperture and direct the received beam of encoded optical data along a receive path (Figures 1, 7 and 11 etc.; the splitter 14 sends received optical signals to the sensor 32 or receiver 13), the receive path being distinct from the transmit path (Figures 1, 7 and 11 etc., the transmit path and the receive path are different); 
control circuitry (the capturing controller 31 in Figure 1, or scanning/capturing controller 61/63 in Figure 11); 
an optical sensor (32) positioned along the receive path to collect the received beam of encoded optical data.
But, Aoki does not expressly disclose that the fine capturing mechanism beamsteering device is a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM- MMA) beamsteering device; the control circuitry configured to switch operation of the satellite transceiver from the transmit mode to the receive mode at an expiration of a duration of the transmit mode; an optical focusing element positioned in the receive path and configured to focus the received beam of encoded optical data onto the optical sensor, wherein the MEM-MMA beamsteering device comprises one or more of 
Regarding the MEM-MMA, however, to use MEM-MMA to steer optical beams is known in the art. E.g., Kingsbury et al discloses a free-space optical communication system (Figures 2, 4 and 9 etc.), in which a micro-electromechanical (MEM) micro-mirror array (MMA) (MEM-MMA) (217 in Figure 2, or 917 in Figure 9A etc.; [0040], “Fast beam steering can be performed using microelectro-mechanical systems ("MEMS," e.g., fast-steering mirrors, micro-mirror arrays, etc.)”) configured to steer a beam of encoded optical data over a field-of-view (FOV) (the FOV determined by the FSM); wherein the MEM-MMA comprises a plurality of individual mirror elements ([0040], fast-steering mirrors, micro-mirror arrays, etc.), each of the mirror elements controllable by the control circuitry (225/227) to steer the beam over the FOV (since it is a MEM-MMA, it is obvious to one skilled in the art that the each of the mirror elements controllable by the control circuitry to steer the beam over the FOV, [0045]).
In Figure 1 etc., Kingsbury et al does not expressly show the detail structure of the MEMS. However, as disclosed by Helmbrecht a MEM-MMA can comprise a plurality of individual mirror elements 380 in Figures 3A and 9 etc.), each of the mirror elements controllable by a control circuitry (240) to steer the beam over a FOV (“precisely controlling the tip, tilt and piston motion of that platform”, [0021] and [0063]-[0069] etc.), which forms an adaptive optics with MEMS deformable mirrors. And Helmbrecht also discloses that the system can be used to correct the aberrations/distortions introduced by motion of the atmosphere ([0008]).

Regarding the control circuitry configured to switch operation of the satellite transceiver from the transmit mode to the receive mode at an expiration of a duration of the transmit mode, to switch a transceiver between a transmit mode and receive mode is known in the art. E.g., Inagaki et al discloses an optical transceiver (Figures 4, 7 and 8 etc.), in which a control circuitry (e.g., 32 in Figure 4) configured to switch operation (SW in Figures 4, 7 and 8) of the transceiver from the transmit mode to the receive mode at an expiration of a duration of the transmit mode (Figures 5 and 6 etc., [0032]-[0043]). With the time-division approach, the interference and malfunction can be reduced, and light sensitivity can be improved and “[t]his configuration can suppress noise in the light receiving device 12 due to the emission of the light emitting device 13 and a failure due to diffuse reflection during the reception of light by the light receiving device 12” ([0041] and [0043] etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Inagaki et al in the system/method of Aoki and Kingsbury et al and Helmbrecht so that the interference/noise can be reduced, and the position/location of the other satellite can be precisely determined, and the tracking can be easier.

2). With regard to claim 14, Aoki and Kingsbury et al and Helmbrecht and Inagaki et al and Kim et al disclose all of the subject matter as applied to claims 11-13 above. And the combination of Aoki and Kingsbury et al and Helmbrecht and Inagaki and Kim et al further discloses the satellite transceiver of claim 13, further comprising a quarter-wave plate (Kim: Figure 10, QWP(45o)) interposed between the beamsteering device (Beam Steerer) and a mirror (Mirror), the quarter wave-plate configured to convert the linear-polarization to a circular-polarization (Figure 10, page 9), wherein the coarse steering optics are configured to detect the transmit beam of encoded optical data at an angle based on a handedness of the circular-polarization (Figures 3, 4 and 6 etc., the deflection angle is based on a handedness of the circular-polarization).
In Figure 10, Kim does not show the MEM-MMA and the beam splitter. However, since Aoki and Kingsbury et al and Helmbrecht disclose MEM-MMA and the beam splitter, and the MEM-MMA is used as the fine steering module. Therefore, the combination of Aoki and Kingsbury et al and Helmbrecht and Inagaki et al and Kim et al teaches/suggests the MEM-MMA beamsteering device and the beam splitter.

4). With regard to claim 16, Aoki and Kingsbury et al and Helmbrecht and Inagaki et al disclose all of the subject matter as applied to claim 11 above. And the combination of Aoki and Kingsbury et al and Helmbrecht and Inagaki further discloses wherein heights of the individual mirror elements of the MEM-MMA beamsteering device are controlled to compensate for atmospheric distortion (Aoki: [0011], [0198]-[0201]. Helmbrecht: [0008], [0020] and [0063] etc.), and 
wherein the control circuitry configures the MEM-MMA beamsteering device to steer the transmit beam of encoded optical data over the field of view and to control the heights of the individual mirror elements to compensate for the atmospheric distortion (Helmbrecht: [0021], [0028], [0047], [0063] etc., “"Piston movement" is one of three types of movement used to describe actuation of a mirror segment, and describes translation normal to the plane of the DM aperture; [0007], [0010], [0012], [0030], [0034], [0063], [0073]-[0078] etc., “"Tilt", the second type of movement, is movement .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki and Kingsbury et al and Helmbrecht and Inagaki et al as applied to claim 11 above, and further in view of Kim et al (Kim et al: “Demonstration of large-angle nonmechanical laser beam steering based on LC polymer polarization grating”, Proc.. of SPIE Vol.8052 80520T, 13 May 2011).
1). With regard to claim 12, Aoki and Kingsbury et al and Helmbrecht and Inagaki et al disclose all of the subject matter as applied to claim 11 above. And the combination of Aoki and Kingsbury et al and Helmbrecht and Inagaki further discloses the satellite transceiver of claim 11, further comprising an optical source (e.g., Aoki: optical transmitter 22) configured to generate the transmit beam of encoded optical data.
But, in Figure 1 etc., Aoki does not expressly disclose wherein the transmit beam of encoded optical data has a linear polarization.
Aoki and Kingsbury et al and Helmbrecht and Inagaki et al disclose that a laser is used as the transmitter source; it is common that a laser has a linear polarization. Another prior art, Kim et al, discloses a large-angle nonmechanical laser beam steering based on stack of polarized gratings (Figures 1, 4 and 10 etc.). As shown in Figure 1, a fine steering module and a coarse steering module are used to steer laser beam. The coarse steering module comprises stack of polarized gratings (Figures 4 and 6); as o) configured to convert the linear polarized beam (the beam from the IR-Laser, “the laser is linearly polarized”) into a circularly polarized beam, and wherein the coarse steering optics comprise a stack of polarized gratings (the Beam Steerer, pages 9-10, and Figures 4 and 6 etc.; “Fig. 6 shows a design configuration of 5-stage supra-binary coarse steerer that can steer 80◦ with ∼ 2.6◦ steps. Here, we just consider horizontal steering assembly including five LCWP and LC polymer PGs” “beam steerer consisting of five steering stages (five LCWPs + five LC polymer PGs listed in Table 4).”). Kim et al “provide(s) a compact, lightweight, and conformal means of efficiently steering laser beams over a large area”, and “precise beam pointing and tracking”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a linear polarization laser and the nonmechanical beam steering mechanism as taught by Kim et al to the system/method of Aoki and Kingsbury et al and Helmbrecht and Inagaki et al to so that a high efficiency, compact, lightweight, and conformal nonmechanical beam steering scheme can be used to steer the laser beam over a large angle.
2). With regard to claim 13, Aoki and Kingsbury et al and Helmbrecht and Inagaki et al and Kim et al disclose all of the subject matter as applied to claims 11 and 12 above. And the combination of Aoki and Kingsbury et al and Helmbrecht and Inagaki and Kim et al further discloses
wherein the control circuitry is operatively coupled to at least the optical source, the MEM-MMA beamsteering device, and the coarse steering optics (Aoki and Kingsbury and Helmbrecht teach that controller is coupled to the fine beamsteering .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki and Kingsbury et al and Helmbrecht and Inagaki et al and Kim et al as applied to claims 11 and 16 above, and further in view of Walther et al (US 2004/0081466).
1). With regard to claim 17, Aoki and Kingsbury et al and Helmbrecht and Inagaki et al disclose all of the subject matter as applied to claim 11 above. But, Aoki and Kingsbury et al and Helmbrecht and Inagaki et al do not expressly disclose wherein the aperture, the MEM- MMA beamsteering device, the coarse steering optics, the beam splitter, the optical sensor and the optical focusing element, the optical source, the quarter-wave plate and the control circuitry are configured to steer, transmit and receive, detect encoded optical data at an angle based on a handedness of circular polarization and estimate a trajectory of the satellite transceiver by transmitting and receiving encoded optical data of multiple optical wavelengths.
o) configured to convert the linear polarized beam (the beam from the IR-Laser, “the laser is linearly polarized”) into a circularly polarized beam, and wherein the coarse steering optics comprise a stack of polarized gratings (the Beam Steerer, pages 9-10, and Figures 4 and 6 etc.; “Fig. 6 shows a design configuration of 5-stage supra-binary coarse steerer that can steer 80◦ with ∼ 2.6◦ steps. Here, we just consider horizontal steering assembly including five LCWP and LC polymer PGs” “beam steerer consisting of five steering stages (five LCWPs + five LC polymer PGs listed in Table 4).”), which can be configured to steer, transmit and receive, detect encoded optical data at an angle based on a handedness of circular polarization (Figures 3, 4 and 6 etc.; the deflection angle is based on a handedness of the circular-polarization) and estimate a trajectory of the satellite transceiver by transmitting and receiving encoded optical data (Aoki: the capturing controller 31 in Figure 1, or scanning/capturing controller 61/63 in Figure 11 are coupled to at least the optical sensor.  Kingsbury: Figures 2, 9 and 10 etc., the controller is coupled to the sensor 223 or 923a. And the trajectory of the satellite transceiver is estimated based by transmitting and receiving encoded optical data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the nonmechanical beam steering 
But, Aoki and Kingsbury et al and Helmbrecht and Inagaki et al and Kim et al do not expressly state that multiple optical wavelengths are used for transmitting and receiving encoded optical data.
However, to use multiple wavelengths in the free-space optical communications is known in the art. E.g., Walther et al discloses a wavelength division and polarization division multiple access free space optical transceiver using a single aperture, in which an optical source configured to generate the beam encoded optical data comprising multiple wavelengths (Figure 5 etc., signal 1 has multiple wavelengths. Also refer Figures 6, 12 and 13), the transceiver configured to transmit and receive multiple wavelengths of simultaneously (Figures 5, 6, 12 and 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the WDM scheme as taught by Walther et al to the system/method of Aoki and Kingsbury et al and Helmbrecht and Inagaki et al and Kim et al so that a WDM communication system can be obtained and the system capacity can be increased.
2). With regard to claim 18, Aoki and Kingsbury et al and Helmbrecht and Inagaki et al and Kim et al and Walther et al disclose all of the subject matter as applied to claims 11, 16 and 17 above. And the combination of Aoki and Kingsbury et al and Helmbrecht and Inagaki et al and Kim et al and Walther et al further discloses wherein the transmit and receive beams of encoded optical data comprise multiple wavelengths 
wherein the optical source (Walther: refer the optical source in Figures 5, 6, 12 and 13) configured to generate beams of encoded optical data at multiple wavelengths.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020141689 A1
US 10444492 B2
US 10243654 B1
US 9477135 B1
US 10998965 B2
US 20150378242 A1
US 20050100339 A1
US 7593641 B2
US 20100166430 A1
US 20040258415 A1

US 8301027 B2
US 20040141752 A1
US 20020196506 A1
US 6271953 B1
US 20160294472 A1
US 20050288031 A1
US 20050122566 A1
US 6327063 B1
US 6181450 B1
US 20200244359 A1
US 10718491 B1
US 20070031157 A1
US 20040072540 A1
US 20160234703 A1
US 20150099476 A1
US 5404375 A
US 5854702 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        July 29, 2021